Citation Nr: 1309483	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  His awards and decorations include the Combat Infantryman Badge, which indicates that he had combat service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In September 2011, the Board remanded the appeal to the RO for further development.  

The September 2011 remand included the Veteran's claim for entitlement to service connection for tinnitus.  Subsequently, in an August 2012 rating decision, the RO granted this claim.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not been shown to currently have hypertension that manifested in service or within one year thereafter or that is causally or etiologically related to his military service or a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in July 2006, which was prior to the initial decision on the claim in August 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.   

Moreover, the content of the July 2006 letter satisfied the notice requirements.  In this regard, letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection on both a direct and secondary basis and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as al identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA hypertension examination in August 2007, and a VA addendum opinion was provided in October 2011 in compliance with the September 2011 remand.  There has been no allegation that the examination or subsequent addendum opinion were inadequate.  Moreover, the Board finds that the October 2011 VA medical opinion obtained in this case is adequate, as it is predicated on a full reading of the available service treatment records as well as the post-service medical records contained in the Veteran's claims file.  It considers all of the pertinent evidence of record and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed as well as medical studies.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and a Supplemental Statement of the Case (SSOC), which informed them of the laws and regulations relevant to the Veteran's claim.  The Board notes that the Appeals Management Center (AMC) issued an SSOC in August 2012, which was returned by the United States Postal Service as undeliverable.  However, the AMC resent the SSOC to the correct address in October 2012.  That SSOC was not returned as undeliverable, and under the presumption of regularity of the mail, it is presumed that the Veteran received this SSOC.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as cardiovascular-renal disease, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.  

In this decision, all blood pressure measurements are noted in units of pressure in millimeters of mercury (mmHg).  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  Service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.20.33 (2012).

The Veteran's service treatment records show that his blood pressure was recorded as 130/84 during his October 1968 pre-induction examination and 120/80 during his November 1970 separation examination.

In July 2006 correspondence, a private physician noted that he treated the Veteran, who had a "diagnosis of hypertension, which could be caused by his PTSD."

An October 2006 VA treatment note shows that the Veteran's blood pressure was recorded as 147/88 and 130/84.  The examining physician noted that the Veteran was taking prescription Lisinprol for his diagnosed hypertension.

During an August 2007 VA hypertension examination, the Veteran reported that he was diagnosed with hypertension "around age 40" by a private physician and that he was treated with Lisinopril.  During the examination, his blood pressure was recorded as 110/80 for three readings.  The examiner indicated that the Veteran's hypertension was well controlled on his current medications.  The examiner also noted that the Veteran's PTSD diagnosis preceded his hypertension, and therefore, opined that the service-connected PTSD "may have been a contributing factor" to the development of high blood pressure.

During a July 2008 Decision Review Officer (DRO) hearing, the Veteran testified that he was first diagnosed with hypertension "several years ago" by a private physician.  He reported that he did not have hypertension during his active duty service; rather, he contended that his service-connected PTSD contributed to his hypertension.  

In an October 2011 VA addendum opinion, the examiner noted that she reviewed the Veteran's claims file and VA treatment records.  She noted that the Veteran was diagnosed with PTSD in 1993 and that, during the August 2007 VA examination, the Veteran reported that he began treatment for hypertension in 1988 at age 40.  The examiner indicated that a review of the claims file was unclear as to when exactly the Veteran was diagnosed with and treated for hypertension.  She noted that her review of the claims file did not document hypertension during a November 1993 VA PTSD examination when the Veteran "denied any current medical problems," but that VA treatment notes document hypertension treatment in October 2006.  

The examiner also noted that medical studies showing a positive association between PTSD and the development of hypertension were "limited by their intrinsic study limitations and biases."  She found that the studies "limit[ed] the applicability of result in terms of providing generalization about the association between PTSD and hypertension."  She also reported that medical literature is "not consistent in showing [a] positive association between the two conditions" and review of standard reference did not identify PTSD as a risk factor for the development of hypertension.  Therefore, she determined that "the inconsistent report of positive association, the inherent biases and limitations of the positive studies and the lack of consensus from standard medical reference renders the association between PTSD and hypertension less likely."

With respect to the Veteran's claim, the examiner opined that it was more likely than not that the Veteran had essential hypertension with no documented worsening of or aggravation from his PTSD.  She noted that the private physician's July 2006 opinion was "speculative."  She also reported that there was no objective evidence to demonstrate that the Veteran's hypertension was directly due to or the proximate result of PTSD.  Therefore, she opined that his hypertension was less likely causally or etiologically related to his service-connected PTSD.  She also noted that the Veteran's service treatment records and his November 1970 separation examination did not document hypertension, and that there was no documentation that his hypertension developed within one year following service.  Therefore, she opined that the Veteran's hypertension was not causally or etiologically related to service.

The evidence shows that the Veteran did not seek treatment for and was not diagnosed with hypertension again until many years after service.  His service treatment records are negative for any complaints, treatment, or diagnosis of hypertension, and the Veteran himself stated that he did not develop hypertension until the age of 40 (approximately 1988).  Therefore, the Board finds that hypertension did not manifest during service or within one year thereafter. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of hypertension, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  In fact, the during the July 2008 DRO hearing, the Veteran testified that he did not have hypertension during his active duty service.  Additionally, in the October 2011 VA addendum opinion, the examiner stated that the Veteran's hypertension was not causally or etiologically related to service.  There is no evidence showing otherwise.  Indeed, as previously noted, the Veteran does not contend that he has hypertension directly related to service, as he has instead claimed that the disorder is related to his service-connected PTSD.  Therefore, the Board finds that hypertension did not manifest during service or within one year thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service. 

As to the Veteran's claim that his hypertension is secondary to this service-connected PTSD, the Board finds that the more probative evidence of record does not support this contention.  Although the Veteran has a current diagnosis of hypertension and is service-connected for PTSD, the more probative evidence has not established a relationship between these disorders.

The record contains conflicting medical opinions on this matter.  In this regard, a July 2006 medical opinion from the Veteran's private physician consists of a general statement that his hypertension could be caused by his PTSD.  However, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102 (2009).

On the other hand, the record includes the October 2011 VA medical opinion in which the examiner concluded that the Veteran's hypertension was less likely causally or etiologically related to his service-connected PTSD.  She also stated that it was more likely than not that the Veteran had essential hypertension with no documented worsening of or aggravation from his PTSD.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record). The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995). 

After weighing the medical evidence, the Board finds the October 2011 VA medical opinion to be most probative.  As discussed above, the July 2006 opinion is speculative and conclusive.  In contrast, the October 2011 VA examiner offered a conclusive opinion based on a review of all of the evidence, including the Veteran's service treatment records and post-service medical records as well as his lay statements, and offered a rationale for the opinion reached that is clearly supported by the evidence of record.  When she reviewed the claims file, it also contained the July 2006 opinion, and she cited to pertinent medical literature, as well as the Veteran's own reports. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In this case, and based on the foregoing, the Board attaches greater probative weight to the October 2011 VA examiner's opinion, who had the benefit of review of all pertinent medical records and who provided a rationale supported by the record.  Therefore, the Board finds that the Veteran does not have hypertension that was either caused or aggravated by his service-connected PTSD.  Accordingly, service connection cannot be granted on a secondary basis.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.
ORDER

Service connection for hypertension, to include as secondary to service-connected PTSD, is denied.


REMAND

The Board is bound to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A review of the record shows that some of the prior directives from the September 2011 remand were not completed with regard to the claim for service connection for bilateral hearing loss.

In the September 2011 remand, the Board directed the RO to arrange for the appellant to undergo a VA examination to determine the nature and etiology of any hearing loss that may be present.  While the appellant was afforded a VA audiology examination in January 2012, and the examiner provided opinions with respect to the Veteran's claimed bilateral hearing loss, she did not provide all of the specific opinions requested in the remand directives.  Specifically, the examiner was requested to address whether the Veteran's current hearing loss is related to his military noise exposure and to "discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause."  Additionally, the examiner was notified that in-service noise exposure was conceded because the Veteran engaged in combat with the enemy.  

In her January 2012 opinion, the examiner relied on the fact that the Veteran was not shown to have hearing loss in service, as her rationale simply stated that there was no significant hearing threshold shift between the pre-induction examination and the separation examination.  She did specifically discuss his military noise exposure in rendering her opinion.  Nor did she discuss any medically known or theoretical causes of hearing loss or a describe how hearing loss resulting from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Therefore, in an effort to comply with the prior remand, the Board finds that a VA medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.

The RO/AMC must provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  After completing the foregoing actions, the RO/AMC should refer the Veteran's claims folder to the January 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that in-service noise exposure has been conceded because the Veteran engaged in combat with the enemy.

The examiner should state whether it is at least as likely as not that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

In rendering these opinions, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that the Veteran's current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

4.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


